Citation Nr: 0125139	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  93-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for spinal stenosis at L4-
L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  The Board notes that in 
May 1995, December 1997, and June 2000 decisions, the Board 
remanded this case for additional development.  The case has 
been returned to the Board and is ready for appellate review. 

In the December 1997 decision, the Board requested that the 
RO provide the appellant with notice of the November 1996 
rating action that denied a compensable evaluation for his 
service-connected postoperative pilonidal sinus.  However, in 
the June 2000 decision, the Board noted that a statement of 
the case as to the above matter was not subsequently 
associated with the claims file.  Thus, the Board indicated 
that it was unclear as to whether or not the appellant was 
properly notified of the November 1996 rating decision and 
the matter was again referred to the RO for appropriate 
action.  However, the Board observes that the evidence of 
record is negative for any subsequent notification from the 
RO to the appellant regarding the November 1996 rating 
action.  Therefore, this matter is once again referred to the 
RO for appropriate action.  


FINDING OF FACT

The medical evidence of record indicates that the appellant's 
currently diagnosed spinal stenosis at L4-L5 is attributable 
to his period of military duty.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, 
spinal stenosis at L4-L5 was incurred in service.  38 
U.S.C.A. §§ 1101, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records include an undated 
record showing that the appellant was admitted with 
"recurrent pain, drainage, and disability, low back spine," 
of about one year duration.  It was noted that the appellant 
was undergoing "routine preoperative preparations."  The 
records show that in March 1953, the appellant had a 
pilonidal sinus excised.  According to the records, in 
November 1953, the appellant indicated that he had been 
"operated on" seven months ago for a pilonidal cyst and that 
he continued to have frequent attacks of pain and swelling.  
In January 1954, the appellant again had the pilonidal sinus 
excised.  The appellant's separation examination, dated March 
1954, shows that at that time, the appellant's spine and 
other musculoskeletal were clinically evaluated as normal.  
In response to the question as to whether the appellant had 
ever had or if he currently had bone, joint, or other 
deformity, the appellant responded "no."  The appellant 
stated that he had had two operations on the end of his spine 
in order to remove a pilonidal cyst and that he intended to 
apply for disability benefits due to "inconvenience of 
prolonged sitting."   

In a July 1957 decision, the RO granted the appellant's claim 
of entitlement to service connection for a scar, 
postoperative residuals of a pilonidal cyst.  At that time, 
the RO assigned a zero percent disabling rating under 
Diagnostic Code 7899.  

A private medical record from the Carney Hospital shows that 
in February 1992, the appellant had a computed tomography 
(CT) scan taken of his lumbar spine.  The CT scan was 
interpreted as showing the following: (1) complete 
obstruction at L4-5, secondary to severe central stenosis, 
and (2) mild central stenosis at L3-4.   

A private medical statement from R. Birkenfeld, M.D., dated 
in February 1992, shows that at that time, Dr. Birkenfeld 
indicated that the appellant's contrast enhanced CT scan 
showed a very severe stenosis at L4-5.  There was a much 
milder narrowing at L3-4, but it was Dr. Birkenfeld's opinion 
that that was not the source of the difficulty. 

In July 1993, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had served in Korea and was "in the front 
lines in the infantry."  (T.3).  He indicated that during 
service, he worked as a heavy equipment operator and noticed 
"normal aggravation and pain" in his back.  (Id.).  The 
appellant reported that in 1953, he had a cyst removed from 
his back.  (Id.).  According to the appellant, the cyst 
subsequently returned and was excised again in January 1954.  
(T.4).  He noted that following his separation from the 
military, he suffered from intermittent back pain.  (T.7).  

A Discharge Summary from the Carney Hospital shows that in 
February 1994, the appellant was diagnosed with spinal 
stenosis at L3-4 and L4-5 and underwent a lumbar laminectomy 
with decompression.  At that time, the appellant stated that 
in 1980, he had suffered a work-related injury when he was 
unloading a pipe and did a "split" and developed severe groin 
pain.  The appellant indicated that his pain subsequently 
improved, but that in 1983, he developed left sciatic pain 
for no apparent reason.  He noted that in 1985, his 
employment required him to perform heavy cargo loading work 
which "flared up the pain" in his groin down the left leg and 
to some extent, the low back.  According to the appellant, in 
February 1992, he was diagnosed with very severe stenosis at 
L4-5.  Upon his discharge, he was diagnosed with severe 
lumbar spinal stenosis at L3-5.  

A private medical statement from D. Heller, M.D., dated in 
July 1995, shows that at that time, Dr. Heller stated that he 
had first treated the appellant in October 1981 after he had 
injured his left groin in a work-related injury.  Dr. Heller 
indicated that initial x-rays showed a slightly incongruous 
appearing femoral head which suggested the possibility of 
pre-existing arthritis.  In regard to the appellant's 
arthritis, Dr. Heller noted that it was possible that the 
appellant had aggravated that previously asymptomatic 
condition with his injury.  According to Dr. Heller, the 
appellant received subsequent treatment for his left hip 
pain.  Dr. Heller revealed that in August 1991, the appellant 
sought treatment after complaining of lumbar pain with 
radiation to the ankle.  Dr. Heller stated that the appellant 
subsequently had a magnetic resonance imaging (MRI) taken and 
was diagnosed with moderately severe central spinal stenosis 
at L3-4 and L4-5 and a central small L5-S1 disc protrusion.  
According to Dr. Heller, the subsequent finding of spinal 
stenosis by MRI was a degenerative problem that was most 
likely unrelated to the industrial injury of 1980 and which 
appeared to have come on rather recently.  

In July 1995, the RO received private medical records from N. 
Cochran, M.D., from February 1991 to December 1994.  The 
records show intermittent treatment for the appellant's back 
pain.  

In July 1995, the RO received private medical records from W. 
Fishbaugh, M.D., from November 1991 to June 1994.  The 
records show that in November 1991, Dr. Fishbaugh examined 
the appellant after he had complained of back pain.  At that 
time, the appellant stated that he had worked as a tractor 
trailer driver for all of his life.  The appellant indicated 
that in November 1980, he was helping carry a 600 pound pipe 
when he fell and injured his groin.  He reported that 
following the injury, he suffered from chronic left hip and 
back pain.  The appellant denied any other significant major 
injury in the past.  According to the appellant, he had a 
history of operations for a pilonidal cyst with an uneventful 
postoperative course.  After the physical examination, the 
appellant was diagnosed with the following: (1)  left hip 
sprain/strain, (2) degenerative arthritis of the left hip, 
(3) lumbosacral sprain/strain, and (4) spinal stenosis and 
degenerative arthritis of the lumbosacral spine.  Dr. 
Fishbaugh stated that it was his medical conclusion that the 
appellant sustained a sprain/strain of the left hip with 
aggravation of degenerative arthritis in the hip, and a 
lumbosacral sprain/strain with aggravation of degenerative 
arthritis in the lumbosacral spine "causally related to the 
injury that occurred on the job" in November 1980.  

In July 1995, the RO received a private medical report which 
shows that in September 1991, the appellant had an MRI taken.  
The MRI was interpreted as showing the following: (1) 
moderately severe central spinal canal stenosis at the L3-4 
and L4-5 levels caused by a combination of facet and 
"ligamenta" hypertrophy and mildly bulging discs, and (2) 
central subligamentous protrusion of L5-S1 disc with marginal 
encroachment on the anterior thecal sac.  

In September 1996, the appellant underwent a VA examination.  
At that time, he stated that during service, he had back 
problems and trouble walking.  The appellant indicated that 
he had two separate surgeries for a pilonidal cyst, and that 
following his second surgery, he had the problem of a gnawing 
sensation in the back from the scar tissue which had been 
"splitting ever since."  He noted that he also suffered from 
back pain.  According to the appellant, following his 
discharge, he worked as a truck driver for 20 years.  The 
appellant reported that he had an injury on the job when an 
800 pound pipe fell on him.  He revealed that subsequently, 
he was diagnosed with spinal stenosis and underwent surgery.  
The appellant stated that at present, he had pain in his left 
leg.  It was the appellant's opinion that the spinal 
anesthesia given to him during his surgery for the pilonidal 
cyst caused him to have the spinal stenosis.  The physical 
examination showed that straight leg raising was negative at 
90 degrees on the right and positive at 75 degrees on the 
left.  The appellant could bend to within 20 degrees of the 
floor and he limped on his left leg.  The diagnoses included 
the following: (1) status post spinal stenosis of L3-4 and 
L4-5 with ongoing pain, (2) pain in the left L2 distribution, 
status post spinal stenosis surgery, and (3) status post 
resection of pilonidal cyst times two.  The examining 
physician stated that it was her opinion that the pilonidal 
cyst, or the surgery for it or the anesthesia, was not the 
underlying etiology of the spinal stenosis.  It was also the 
examiner's opinion that the appellant could have had spinal 
stenosis present while still in the service accounting for 
his low back pain.  

In August 1998, a fee basis VA examination was conducted by a 
private physician, D. Touma, M.D., who was a dermatologist.  
At that time, Dr. Touma stated that since his expertise 
related to dermatology and dermatologic surgery, he could not 
give an opinion as to whether the appellant's surgery for the 
pilonidal cyst itself or the spinal anesthesia that was 
obtained at the time, was contributory to his later 
development of spinal stenosis, although it seemed to be an 
unlikely case.  Dr. Touma recommended that the appellant be 
evaluated by a neurologist for a more expert opinion. 

A private medical statement from J. Mahoney, M.D., dated in 
January 1999, shows that at that time, Dr. Mahoney stated 
that he had been asked by the RO to evaluate the appellant 
and to determine whether or not his lumbar condition was 
related to his period of active service.  Dr. Mahoney 
indicated that in order for him to offer an opinion, it was 
necessary for the appellant to undergo an electromyograph 
(EMG) nerve conduction evaluation.  

In February 1999, a fee basis VA examination was conducted by 
a private physician, J. Fine-Edelstein, M.D., who was a 
neurologist.  At that time, the appellant stated that while 
he was in the military, he was a heavy service equipment 
operator.  The appellant indicated that in 1953, he developed 
low back pain and was diagnosed with a pilonidal cyst.  He 
noted that the cyst was excised and that he had to undergo a 
second surgery in order to have the cyst completely removed.  
According to the appellant, after his discharge, he worked as 
a heavy duty mechanic and a truck driver.  The appellant 
reported that in 1981, he suffered a work-related injury and 
subsequently developed back and leg pain.  He revealed that 
he stopped working in 1986.  According to the appellant, he 
was eventually diagnosed with spinal stenosis and underwent a 
lumbar laminectomy with decompression.  The appellant 
indicated that although he initially had complete resolution 
of his low back pain, at present, some of his back discomfort 
had returned and occasionally he had a "tight feeling" in the 
region of his pilonidal surgery.  After the physical 
examination, the appellant was diagnosed with the following: 
(1) status post pilonidal cyst resection, as noted above, 
times two, and (2) history of spinal stenosis status post 
laminectomy, with resolution of pain as noted above.  

In the February 1999 VA examination report, Dr. Fine-
Edelstein stated that it was her opinion that the pilonidal 
cyst, the development of such and surgery for that, or 
procedures done at the time for the pilonidal cyst, were not 
related to the underlying etiology of the spinal stenosis.  
Dr. Fine-Edelstein indicated that she did not find any 
relationship between the two processes.  She reported that 
the etiology of the appellant's spinal stenosis, at least 
described in MRI and neurosurgical reports as being 
multifactorial, i.e., ligamentous change, facet disease, and 
disk bulge, likely developed over some period of time.  
According to Dr. Fine-Edelstein, the appellant did not have 
back or leg pain during the years he worked post military 
tour of duty, until his back pain and left hip pain began, 
and then occurred from 1980 until the time he had his surgery 
for the spinal stenosis.  It was also Dr. Fine-Edelstein's 
opinion that given the fact that he had worked for many years 
as a mechanic and truck driver, and did that successfully, 
that the current low back disability, including the spinal 
stenosis found at L4-5, was at least not as likely to have 
originated from his period of service as it was to have 
developed during the many years post tour of duty in which he 
was involved in lifting heavy equipment on a daily basis.  

In October 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was no longer 
contending that his spinal stenosis was related to his 
service-connected residuals of a pilonidal cyst.  (T.2,7).  
The appellant stated that during service, he developed low 
back pain while working as a heavy equipment operator.  
(T.2,3).  He maintained that although he sought medical 
treatment and was diagnosed with a pilonidal cyst, his back 
pain was not specifically evaluated.  (Id.).  The appellant 
noted that at present, he was receiving Social Security 
Administration (SSA) Disability benefits for his back 
disability.  (T.5).  

A private medical statement from Dr. Fishbaugh, dated in 
October 1999, shows that at that time, Dr. Fishbaugh stated 
that it was his medical conclusion that the low back injury 
that the appellant had sustained in the service "in 1993," 
was a major contributor to the changes that had occurred in 
his low back.  Dr. Fishbaugh indicated that according to the 
appellant, during service, he was "operating heavy equipment 
in 1993" and sustained an injury to his back.  The appellant 
was subsequently diagnosed with a pilonidal cyst and 
underwent surgery twice, but the back pain persisted.  Dr. 
Fishbaugh noted that when he saw the appellant "for a second 
opinion back in 1993," diagnostic studies revealed a severe 
spinal stenosis at two levels in the lumbar spine.  According 
to Dr. Fishbaugh, the appellant subsequently underwent a 
decompression laminectomy with good results.  Dr. Fishbaugh 
reported that after a current physical examination and a 
review of the appellant's medical records, including Dr. 
Mahoney's report and the VA reports, it was his medical 
conclusion that the injury the appellant sustained in the 
service certainly was a major contributor of the degenerative 
changes in his lower lumbosacral spine that resulted in 
spinal stenosis.  Dr. Fishbaugh stated that the appellant had 
sustained an injury to his low back, had had frequent pain in 
the back from "1993" up to the time when he saw him, "which 
was a work related injury, it just kept getting worse."  
According to Dr. Fishbaugh, the appellant's back pain did not 
stop after his bulldozer injury in the service and was even 
there after his pilonidal cyst.  

In September 2000, the appellant underwent a VA peripheral 
nerves examination which was conducted by Dr. Thakore.  At 
that time, the appellant stated that during service, he 
developed low back pain with leg radicular symptoms while 
working as a heavy equipment operator.  The appellant 
indicated that he was diagnosed with a pilonidal cyst and 
that although he was treated for the cyst, he was not treated 
for his back pain.  He noted that following his discharge, he 
continued to have intermittent low back pain and pain 
radiating into his legs.  According to the appellant, in 
1990, he was diagnosed with spinal stenosis and he 
subsequently underwent a lumbar laminectomy with 
decompression.  The physical examination showed that the 
appellant had full forward flexion.  He had 20 degrees of 
left lateral rotation and full right lateral rotation.  In 
regard to an impression, Dr. Thakore stated that the 
appellant had two problems in the area of the lower spine.  
According to Dr. Thakore, the first problem was that of a 
pilonidal cyst which was unrelated to the appellant's back 
and particular symptoms.  The appellant had a second 
diagnosis of spinal stenosis and he had reported that over 
the years, he had had severe back pain with pain radiating 
into the left leg as far back as 1953.  Dr. Thakore indicated 
that when the appellant was in the service and used heavy 
equipment, it was as likely as not that the early 
degenerative changes of the spinal stenosis were aggravated 
by his use of heavy equipment during the service.  

In September 2000, the appellant underwent a VA spine 
examination which was conducted by Dr. Molloy.  At that time, 
he stated that he had worked in the Army as a heavy equipment 
operator and that in 1953, he had slipped off a bulldozer 
landing on his buttocks and noting immediate pain in the low 
back and left leg.  The appellant indicated that he sought 
medical treatment and was diagnosed with a pilonidal cyst.  
He noted that following his discharge, he suffered from 
intermittent back pain.  According to the appellant, in 1980, 
he sustained a work-related injury and was diagnosed with a 
"degenerative condition of the back."  The appellant stated 
that he sustained another work-related injury in 1986 and 
received workers' compensation.  The appellant revealed that 
in 1991, he was diagnosed with spinal stenosis.  Dr. Molloy 
noted that the appellant's spinal stenosis was eventually 
related to the workers' compensation injury.  After the 
physical examination, the appellant was diagnosed with the 
following: (1) low back injury while in the service, (2) 
spinal stenosis and herniated disk which developed primarily 
as a result of industrial accidents, but may have been 
initially related to the injury which the appellant sustained 
during service, and (3) status postoperative excision of the 
pilonidal cyst, times two.  Dr. Molloy stated that there was 
absolutely no relationship between the pilonidal cyst and the 
current condition of the appellant's low back.  However, Dr. 
Molloy indicated that the injury to the appellant's low back 
may have initiated the deterioration and degeneration of the 
lumbar disks which contributed to subsequent development of 
the spinal stenosis .

In September 2000, Dr. Thakore submitted an addendum to his 
earlier examination report.  At that time, Dr. Thakore noted 
that the appellant had undergone an EMG/NCS (nerve conduction 
studies) which was interpreted as showing left sided 
lumbosacral radiculopathy.  In October 2000, Dr. Thakore 
submitted a second addendum to his September 2000 examination 
report and at that time, he stated that he concurred with the 
findings of Dr. Molloy.  Dr. Thakore indicated that the 
EMG/NCS findings were consistent with an old lumbosacral 
radiculopathy.   

In August 2000, the RO received the appellant's SSA records.  
The records show that in March 1989, the appellant was 
awarded SSA disability benefits for low back pain.  The 
records also include the appellant's workers' compensation 
decision, dated in August 1987.  The decision shows that at 
that time, it was determined that the appellant had sustained 
an acute strain in the left groin, hip, and lower back while 
in the course of his employment and that the injury 
aggravated his underlying arthritic condition in his left 
hip.  The appellant's hip and lower back remained symptomatic 
through the course of his employment and he had engaged in 
heavy lifting which brought considerable stress on his left 
hip and lower back.  It was further determined that the 
appellant's work activities aggravated the degenerative 
arthritic changes in his left hip and also aggravated the 
chronically strained condition of his lower back.  Thus, it 
was determined that since December 1986, the appellant was 
totally disabled from any substantial employment in the open 
labor market. 


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record includes private medical records from the 
Carney Hospital, dated in February 1992 and February 1994, a 
private medical statement from Dr. Birkenfeld, dated in 
February 1992, a private medical statement from Dr. Heller, 
dated in July 1995, private medical records from Dr. Cochran, 
from February 1991 to June 1994, and a private medical 
statement from Dr. Fishbaugh, dated in October 1999.  In 
addition, the evidence of record also includes the 
appellant's SSA records.  

In a May 1995 decision, the Board remanded this case.  At 
that time, the Board requested that the appellant undergo a 
VA examination in order to determine the nature and extent of 
his L4-L5 spinal stenosis.  The examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that the appellant's spinal stenosis was etiologically 
related to the pilonidal cystectomies performed in service.  
Thus, in September 1996, the appellant underwent a VA 
examination.  

In a December 1997 decision, the Board again remanded this 
case.  At that time, the Board requested that the appellant 
undergo a VA neurological examination and a VA dermatological 
examination in order to determine the nature and extent of 
any low back disability.  The examiners were requested to 
review the appellant's claims file and provide an opinion as 
to the etiology of any identified low back disability, to 
include spinal stenosis at L4-L5, if found.  The examiners 
were also requested to provide an opinion as to whether it 
was at least as likely as not that such low back disability 
was caused or chronically worsened by the appellant's 
service-connected postoperative scar of the pilonidal sinus 
cystectomy.  The examining neurologist was requested to 
provide an opinion as to whether it was at least as likely as 
not that the appellant's current low back disability, 
including spinal stenosis at L4-L5, if found, originated 
during the appellant's period of service.  

The Board observes that in August 1998, a fee basis VA 
examination was conducted by Dr. Touma, who was a 
dermatologist.  In addition, in February 1999, a fee basis VA 
examination was conducted by Dr. Fine-Edelstein, who was a 
neurologist.  

The Board again remanded this case in a June 2000 decision.  
At that time, the Board requested that the appellant undergo 
a VA examination by a neurologist and orthopedist to 
determine the nature and extent of any spinal disorder found 
to be present.  The examiners were requested to confer and 
reconcile any conflicting opinions regarding the origin of 
any diagnosed lumbar back disorder and render an opinion as 
to the likelihood that any post service diagnosed spinal 
disorder had its onset in service or was otherwise related 
thereto.  The Board notes that in September 2000, the 
appellant underwent a VA peripheral nerves examination and a 
VA spine examination.  Thus, in light of the above, the Board 
concludes that there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant has been 
accorded the opportunity to present evidence and argument in 
support of the claim, including at a personal hearing and a 
Travel Board hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the instant case, the Board recognizes that although the 
appellant contends that during service, he slipped off a 
bulldozer and injured his back, the appellant's service 
medical records do not show treatment for a specific back 
injury.  In this regard, the Board observes that in the 
private medical statement from Dr. Fishbaugh, dated in 
October 1999, Dr. Fishbaugh indicated that during service, 
the appellant was "operating heavy equipment in 1993" and 
sustained an injury to his back.  Although Dr. Fishbaugh 
noted the date as "1993," it is clear from the context that 
the date he was referring to was 1953.  Dr. Fishbaugh further 
concluded that the injury the appellant sustained in the 
service certainly was a major contributor of the degenerative 
changes in his lower lumbosacral spine that resulted in 
spinal stenosis.  In addition, the Board also observes that 
in the appellant's September 2000 VA examination, conducted 
by Dr. Molloy, Dr. Molloy noted the appellant's alleged in-
service back injury when he slipped off a bulldozer and 
injured his back, and he concluded that the injury to the 
appellant's low back may have initiated the deterioration and 
degeneration of the lumbar disks which contributed to 
subsequent development of the spinal stenosis.  Thus, given 
that Dr. Fishbaugh and Dr. Molloy's opinions were not based 
on fully factual foundations, the Board finds that such 
opinions lack credibility, and are therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal v. Brown, 
5 Vet. App. 458, 460- 61 (1993) (An opinion based on an 
inaccurate factual premise has no probative value).

The Board also recognizes that in November 1980, the 
appellant suffered a work-related injury and sustained an 
acute strain in the left groin, hip, and lower back.  
According to the workers' compensation decision, dated in 
August 1987, the appellant's work activities aggravated the 
degenerative arthritic changes in his left hip and also 
aggravated the chronically strained condition of his lower 
back.

The Board observes that although the appellant's service 
medical records are negative for any specific back injury, 
the records do show treatment for recurrent back pain.  In 
addition, the Board further notes that there are 
discrepancies in the medical opinions regarding the question 
of whether or not the appellant's current back disability is 
related to his period of service.  The Board observes that in 
the February 1999 fee basis VA examination report, Dr. Fine-
Edelstein stated that given the fact that he had worked for 
many years as a mechanic and truck driver, and did that 
successfully, that the current low back disability, including 
the spinal stenosis found at L4-5, was at least not as likely 
to have originated from his period of service as it was to 
have developed during the many years post tour of duty in 
which he was involved in lifting heavy equipment on a daily 
basis.  However, according to the September 1996 VA 
examination report, it was the examiner's opinion that the 
appellant could have had spinal stenosis present while still 
in the service accounting for his low back pain.  In 
addition, in the appellant's September 2000 VA examination 
conducted by Dr. Thakore, Dr. Thakore stated that it was as 
likely as not that the early degenerative changes of the 
spinal stenosis were aggravated by the appellant's use of 
heavy equipment during the service. 

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
spinal stenosis at L4-L5 is attributable to his period of 
active service, specifically to his use of heavy equipment 
during service, is supported by the medical evidence of 
record.  In light of the above, the medical evidence is at 
least in equipoise vis a vis a finding that the appellant's 
current spinal stenosis originated in service.  Therefore, 
the benefit of the doubt is resolved in the appellant's favor 
by finding that his current spinal stenosis at L4-L5 was 
incurred in service.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for spinal stenosis at L4-
L5 is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

